Citation Nr: 0122340	
Decision Date: 09/12/01    Archive Date: 09/19/01

DOCKET NO.  00-20 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to restoration of a 100 percent rating for 
service-connected psychiatric disability presently 
characterized as schizophrenia, undifferentiated type, 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from October 26, 1981 to June 24, 
1982.  

Service connection for schizophrenia was initially granted in 
a Department of Veterans Affairs (VA) rating decision in 
January 1986.  A 10 percent disability rating was assigned, 
effective May 3, 1985.  Subsequently, a 50 percent rating was 
assigned.  In a June 1995 rating decision, the assigned 
disability rating was increased to 100 percent, effective 
January 27, 1993.  

In April 1999, the VA Regional Office in Detroit, Michigan 
(the RO) proposed to reduce the evaluation for the veteran's 
service-connected schizophrenia from 100 percent to 
50 percent.  This matter comes before the Board of Veterans' 
Appeals (the Board) on appeal from an October 1999 rating 
decision of the RO which implemented that proposal and 
reduced the rating disability to 50 percent.  


FINDING OF FACT

The October 1999 rating decision reducing the rating of the 
veteran's service-connected schizophrenia was not based on a 
review of the complete medical history.  Material improvement 
in the service-connection disability that was reasonably 
certain to be maintained under the ordinary conditions of 
life had not been demonstrated.  


CONCLUSION OF LAW

Restoration of the 100 percent rating previously assigned for 
the service-connected schizophrenic disorder, schizoaffective 
type, is warranted.  38 C.F.R. §§ 3.344, 4.130 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that her disability rating for service-
connected schizophrenia, which is evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9204, was improperly reduced from 
100 percent to 50 percent in an October 1999 RO rating 
decision.  

In the interest of clarity, the Board will initially present 
the law and regulations which are pertinent to this case.  
The factual background will then be reviewed.  The Board will 
then analyze the veteran's claim and render a decision.

Relevant law and regulations

Disability ratings - general considerations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2000).  Separate diagnostic codes identify 
the various disabilities.  

In determining a disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of a veteran's service-connected condition.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2000). 

Specific schedular criteria

The Board observes in passing that the regulations pertaining 
to mental disorders were revised effective November 7, 1996.  
See 61 Fed. Reg. 52700 (Oct. 8, 1996).  Since an October 1999 
VA rating decision is at issue, only the currently applicable 
schedular criteria may be applied.  Cf. Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The General Rating Formula for Mental Disorders found in 
38 C.F.R. § 4.130 are as follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10%  Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

0%  A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130 (2000).  

The Board observes in passing that these schedular criteria 
have not been changed since the 1999 rating reduction here at 
issue.

38 C.F.R. § 4.126(a) provides that in evaluating a mental 
disorder, the rating agency shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission. An evaluation shall be assigned based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.

38 C.F.R. § 4.127 (2000) provides that mental retardation and 
personality disorders are not diseases or injuries for 
compensation purposes, and, except as provided in Sec. 
3.310(a) of this chapter [as to grants of service connection 
on a secondary basis], disability resulting from them may not 
be service-connected. However, disability resulting from a 
mental disorder that is superimposed upon mental retardation 
or a personality disorder may be service-connected.  

The United States Court of Appeals for Veterans Claims (the 
Court) has explained that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

Reductions in ratings

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred. 38 U.S.C.A. § 1155.

Generally, when reduction in the evaluation of a service-
connected disability and the lower evaluation would result in 
a reduction or discontinuance of compensation payments, a 
rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons. The 
beneficiary must be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor. The beneficiary must be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level. 38 C.F.R. § 3.105(e) (2000).  

Regulations provide that a rating which has been in effect 
for 5 years or more may not be reduced on the basis of only 
one examination in cases where the disability is a result of 
a disease subject to temporary or episodic improvement.  
38 C.F.R. § 3.344(a),(c) (1999).  Additionally, in cases 
where a rating has been in effect for more than five years, 
though material improvement in the physical or mental 
condition is clearly reflected, the rating agency must 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the conditions 
of ordinary life.  38 C.F.R. § 3.344(a), (c); see Kitchens v. 
Brown, 7 Vet. App. 320, 324 (1995).  The five-year period is 
calculated from the effective date of the rating until the 
effective date of the actual reduction.  Brown v. Brown, 
5 Vet. App. 413, 419 (1993).  The veteran's 100 percent 
schedular evaluation was in effect from January 27, 1993 to 
January 1, 2000, a period in excess of five years.    

Applicable regulations provide that rating agencies will 
handle cases affected by a change of medical findings or 
diagnosis so as to produce the greatest degree of stability 
of disability evaluations, consistent with the laws and 
regulations governing disability compensation.  Examinations 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction of an evaluation.  Ratings on account of diseases 
subject to temporary or episodic improvement, for example, 
psychotic reaction, will not be reduced on any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated. Moreover, 
although material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life. 38 C.F.R. § 3.344(a) (2000). 

The Court has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio. See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2000).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board wishes to elaborate on this standard as it applies 
to restoration cases. 
As noted immediately above, if there is an approximate 
balance of positive and negative evidence, the benefit of the 
doubt in resolving the issue is to be given to the veteran.  
38 U.S.C.A. § 5107(a) (West 1991).  In other words, the 
reduction in the veteran's disability ratings would have to 
have been supported by a preponderance of the evidence.  The 
Board is required to ascertain in any rating reduction case, 
based upon review of the entire record, whether the evidence 
reflects an actual change in the disability, whether the 
examination reports reflecting such change are based upon 
thorough examination, and whether any improvement actually 
reflects improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  See Brown v. 
Brown, 5 Vet. App. 413, 420-1 (1993).

Factual Background

The veteran's clinical history is lengthy and complex.  The 
Board wishes to make it clear that it has reviewed all of the 
evidence in the veteran's VA claims folder.  
See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 4.1.  What follows is 
a synopsis of what the Board believes to be relevant and 
representative aspects of the veteran's medical history.  

The veteran's service records show that the veteran completed 
basic training at Lackland Air Force Base in 1981, and she 
received some additional advanced training at Lowry Air Force 
Base where, in February 1982, she was referred for 
psychiatric evaluation due to confusion and tangential 
speech.  A narrative summary, dated February 2, 1982, 
indicates she participated in school for Aircraft Armaments, 
but was not motivated for this sort of work, which involved 
loading bombs on military aircraft.  On psychiatric 
examination, the veteran admitted to having seen a 
psychiatrist several times prior to service, and she admitted 
that her mother had a history of receiving ongoing 
psychiatric care for chronic mental illness.  A diagnosis of 
schizophrenic disorder, undifferentiated type, was made.  

An initial Medical Evaluation Board (MEB) report of March 
1982 found that her schizophrenia existed prior to service 
and was not aggravated therein. However, a subsequent MEB 
investigation and interview with her pre-service psychiatrist 
(who admitted that he had seen the veteran, but denied that 
she had had any evidence of psychosis or thought disorder 
prior to service), resulted in the determination that the 
proper diagnosis was that of schizophreniform disorder.  
Moreover, it was determined that this diagnosis was probably 
incurred in its "florid state" during service.  The 
diagnosis of schizophreniform disorder, manifested by 
confusion, tangential, circumstantial speech, inappropriate 
affect, fragmented thinking, delusions of grandeur, 
concreteness, impaired judgment, and lack of insight, was 
entered in a final revised April 1982 MEB report.  

Service connection was initially denied at the RO in 
September 1984, based on a June 1984 VA examination report 
showing only an adjustment disorder with atypical features-a 
disorder which the RO classified as a constitutional or 
developmental abnormality for which service connection is 
prohibited.  However, a November 1985 VA psychiatric opinion 
included a thorough review of the veteran's clinical picture.  
The VA psychiatrist addressed the issue of the veteran's 
rather confused diagnostic history.  The VA examiner felt 
that the veteran's symptoms represented only one clinical 
entity, even though over the years it had been variously 
diagnosed, initially as schizophrenia, then as 
schizophreniform disorder, and most recently, adjustment 
disorder with atypical features.  The VA psychiatrist's 
diagnosis was schizophrenia, residual type.  

On the basis of the November 1985 VA opinion, a January 1986 
RO rating decision granted service connection for disability 
characterized as schizophrenia, chronic undifferentiated 
type.  

Of record is the report of a June 1993 VA psychiatric 
examination of the veteran.  She reported that she was a 
college graduate and was working on a masters degree.  She 
was not employed, which she attributed to people 
discriminating against her.  She reported being married in 
September 1992 and being divorced in April 1993.  The 
examiner's diagnosis was schizophrenia, paranoid type, in 
partial remission.    

The veteran participated in psychological testing in December 
1993.  The conclusions suggested that the veteran "does have 
a serious thought disorder and frequent episodes of paranoia.  
This causes her to be pervasively hostile and suspicious  She 
does have a delusion system in place.  When this is active, 
she becomes disorganized followed by bizarre and illogical 
associations."
The examiners' conclusion was that the veteran "is and 
remains schizophrenic".

The veteran was hospitalized at a VA hospital in August, 
1994.  She had evidently been found in her car by the police, 
had become combative and had been taken to a hospital where 
it was learned that she was service-connected for 
schizophrenia, whereupon she was transferred to the VA 
facility.  In the VA psychiatry intake report, it was noted 
that in the waiting room she was very loud and attracting 
attention to herself.  During the interview, she complained 
about being let go from previous employment with the National 
Park Service.  She referred to herself as schizophrenic.  She 
admitted to period of being "sped up" and "slowed down".  
Initial diagnoses were: bipolar affective disorder vs. 
schizophrenia; borderline personality traits.  It was learned 
that she had worked for the National Park Service in 1985 but 
had been fired from that job in 1986.  Subsequently, she had 
worked at a number of jobs, either being fired or quitting 
before she had a chance to be fired.   She subsequently 
married a man she hardly knew, who turned out to be 
physically violent towards her and they were quickly 
divorced.  The veteran had no friends.  

The veteran remained in seclusion during her first three days 
of hospitalization and was suspicious and hostile to the 
staff.  She adamantly refused medications.  Her memory was 
intact but her insight was nil.  During her hospitalization 
she was frequently disruptive.  When she was not combative or 
demanding she as tearful and withdrawn.  After a "tumultuous 
and troubled" period of hospitalization, she never returned 
from a weekend pass.  She "absolutely declined" follow-up 
treatment.     

Also of record is the report of a September 1994 psychiatric 
evaluation of the veteran by J.M.M., M.D.  Evidently, the 
veteran, who was attending graduate school, had been referred 
to the psychiatrist by the university.  She had been living 
in her car in a parking lot and had been picked up by the 
local police. The veteran gave a long, complicated, rambling 
description of her medical history.  She indicated that she 
has refused medications for her psychiatric disorder as she 
believed that they were dangerous.  She also stated that she 
mistrusted psychiatrists.  She expressed paranoid ideation, 
stating that the government was out to get her.  During the 
interview, she was agitated and laughed inappropriately at 
times.    
Dr. M. was reluctant to give a diagnosis because "with her 
level of denial of illness at this point and refusal to 
participate in medical management, it's difficult to tell 
what could be occurring."  Dr. M. offered as possible 
diagnoses schizo-affective disorder, bipolar disorder or 
chronic undifferentiated schizophrenia, stating that "these 
are very difficult to tell part."   



In a November 1994 letter to a VA Medical Center, N.R.S., 
M.D., a psychiatrist, stated that he had interviewed the 
veteran twice in November 1994.  The veteran presented as 
having been badly wronged by the system.  She demonstrated 
poor social skills throughout both interviews, including 
loud, inappropriate laughter.  The examiner stated "I believe 
she does not have insight into how to conduct normal social 
relationships."  In his diagnostic formulation, the examiner 
opined that the may have Asperger's disorder, a form of 
autism. Salient features of the disorder include failure to 
develop appropriate peer relationships, a lack of sharing of 
enjoyment, and lack of social reciprocity. The examiner 
further noted that DSMIV classified Asperger's disorder as a 
developmental disorder. 

A VA psychiatric examination of the veteran was completed in 
February 1995.  The examiner reported a history which was 
consistent with that described above. The veteran's worked 
history was marked by brief and unsuccessful periods of 
employment.  She had last worked in 1992, and then only for a 
week.  The veteran was quite hostile, vague argumentative and 
wary throughout the interview.  She frequently laughed at 
inappropriate times.  She did not believe that her correct 
diagnosis was schizophrenia.  She was resistant to taking 
medications.  The examiner stated that the veteran had active 
paranoid schizophrenia.  The examiner stated that she "has 
great difficulty getting along with other people and it is 
the opinion of this examiner that she is not employable."            

A 100 percent disability evaluation was established by VA 
rating decision dated in June 1995, effective from January 
1993, on the basis of VA hospital and out-patient treatment 
records, as well as VA psychiatric examination report of 
February 1995.  

On VA examination in November 1997, the veteran denied any 
psychiatric treatment or use of medication.  She presented as 
an alert, well-developed, well-nourished, normally-
proportioned, attractive, 34-year old woman who seemed in 
good physical health to the examiner.  Personal hygiene was 
"excellent," and her attire was "mature and conservative."  
The veteran's narration appeared somewhat obscured by some 
state of intention to answer the examiner's questions by, "I 
don't know."  Despite this, it was felt that her demeanor 
was pleasant and patient.  Objectively, the veteran seemed to 
present a rather rigidly defensive mood, a mildly put-out but 
tolerant and cooperative manner, with a mild paranoid flavor 
to her discussions.  The diagnoses were schizophrenia, 
undifferentiated type, residual, and schizotypal personality 
traits.  The GAF score assigned by the examiner was 65.  

A March 1998 psychological evaluation of the veteran 
indicates that the veteran was upset because of  "legal red 
tape."  She admitted that she was presently taking no 
medication and receiving no psychiatric counseling.  The 
examiner described the veteran's interpersonal manners were 
"marred". She had a frequent nervous laugh.  Her insight 
seemed to be impaired.  Delusional thinking was strongly 
suggested.  Memory was intact.  The diagnosis was delusional 
disorder, persecutory type, rule out schizophrenia, paranoid 
type.  Stressors were thought to be moderate, including her 
unemployment and disrupted relationships.  A GAF score of 50 
was noted.  
The prognosis was guarded to poor.

The veteran was next seen at a March 1999 VA psychiatric 
examination.  She was very well groomed, almost meticulous in 
her appearance, and sat with a composed facial expression.  
She displayed a great deal of inappropriate laughter during 
the interview.  Her memory was largely unimpaired, and 
general knowledge appeared consistent with her education.  
Her insight was good as was her judgment.  Suicidal risk 
appeared nonexistent.  Her industrial adaptability seemed 
fair.  The diagnosis was history of schizophrenia, with 
notation that the examiner was unable to identify any 
symptoms of psychosis at this time.  A GAF score of 85 was 
noted.  

As noted in the Introduction above, in April 1999 the RO 
proposed to reduce the assigned disability rating from 100 
percent to 50 percent.  In October 1999, the RO effectuated 
the reduction, effective January 1, 2000. 


A December 1999 private rehabilitation evaluation and 
employability assessment report indicated that the veteran 
has been in poor compliance with treatment and medication, 
although this was thought to be consistent with her type of 
symptomatology.  The report concluded that she was 
unemployable as a result of service-connected schizophrenia.  
It was felt that the veteran had severe social and vocational 
impairment and adaptability.  During the interview, her 
affect was thought to be inappropriate in that she spoke 
rapidly and demonstrated boisterous laughter after nearly 
every comment.  At times her speech was tangential and her 
thoughts were not well organized and disassociated.  A GAF 
score of 39 was indicated.  

At the request of the RO, the veteran was afforded a 
comprehensive VA examination in October 2000, at which time 
the veteran's VA claims file and documented clinical history 
were reviewed and noted.  At that time, the veteran seemed 
emotionally overwrought, with forced laugher noted frequently 
which seemed to be laughter on the verge of weeping.  The 
veteran expressed being very upset with her reduction of VA 
compensation.  The veteran reported virtually no psychiatric 
treatment or contact in recent years.  She also denied any 
recent treatment or use of medication.  She denied delusions 
or hallucinations, her affect seemed deep and strong, with 
neurovascular coloring of the face.  Her demeanor was mature 
and clinical.  Acute nervousness was noted.  The diagnoses 
were depression, atypical, and eccentric personality traits.  
A GAF score of 55 was noted.  According to the examiner, her 
depression appeared mild, with the eccentric personality 
traits formed in adolescence.  She was considered to be 
mentally competent.  

VA clinical records of January and February 2001 are also of 
record.  The January 2000 report indicates an opinion that 
the veteran was markedly socially, emotionally, and 
vocationally impaired.  At that time, the veteran's 
communication was loud, hysterical, rambling, hostile, 
irrelevant, disorganized, accusing, and inappropriate.  She 
was fairly appropriately dressed and groomed.  In February 
2001, the veteran was found to have circumstantial, 
illogical, and disorganized speech as well as psychomotor 
agitation, with marked thought disorganization and 
ambivalence.  Her affect was irritable, and she displayed 
inappropriate laughter during the course of the interview.  
Her mood was described as being upset, but not depressed. 
Reality testing was limited.  Her insight was poor.  The VA 
physician concluded by giving a diagnosis of schizophrenia.  
The veteran was noted not to meet the criteria for 
involuntary treatment and she adamantly refused voluntary 
treatment.  The examiner commented that "it is an inherent 
quality of her illness that she will refuse treatment."  

The author of the February 2000 VA examination report was 
asked to again review the record, to include the January and 
February 2001 reports, in an attempt to reconcile any 
conflicting evidence.  His February 2001 addendum to the 
October 2000 VA examination report indicates that the 
veteran's bizarre behavior, variously diagnosed, represented 
a graduation of an eccentric schizoid personality trait into 
an Axis I diagnosis, perhaps stimulated under the pressure of 
military service.  Her disorder was thought to be 
fundamentally an eccentric personality formed long before 
service began.  The examiner was of the opinion that the 
diagnosis of depression was very secondary to the main 
condition, eccentric personality traits.  The author further 
cautioned that personality traits are-by definition-not 
psychiatric disabilities, although their effect may equal and 
indeed exceed the disrupting effects of psychiatric illness 
and schizophrenia.  

Analysis 

Initial matter - duty to assist

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 [VCAA], Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It applies to 
this case.  The VCAA provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board has reviewed the record in order to determine 
whether the VCAA has been effectively complied with or 
whether a remand may be required so that the provisions of 
the VCAA can be satisfied.  In this regard the record 
reflects that the VCAA's notice requirements have been 
satisfied by various communications from the RO sent to the 
veteran pertaining to the issue on appeal, to include the 
April 1999 proposal to reduce her assigned 100 percent 
disability rating; notice of the actual reduction in October 
1999; the December 1999 Statement of the Case; and a May 2001 
Supplemental Statement of the Case (SSOC).  Of particular 
note is the fact that the May 2001 SSOC specifically 
furnished the veteran with the pertinent provisions of the 
VCAA. 

Regulations pertaining to reductions in disability ratings 
provide that, where the reduction in evaluation of a service-
connected disability is considered warranted, the veteran 
will be notified and given 60 days to present additional 
evidence. 38 C.F.R. § 3.105(e) (2000).  In this case, the 
veteran was afforded specific notification concerning the 
proposed reduction in April 1999.  

The Board further observes that the veteran and her 
representative have been accorded ample opportunity to 
present evidence and argument with respect to the issue on 
appeal.

The veteran's representative, in a July 2001 informal hearing 
presentation, has suggested that this case be remanded for a 
VA mental disorders examination by a panel of two VA 
psychiatrists; a VA Social and Industrial Survey; and 
hospitalization for observation and evaluation (O&E) at a VA 
Medical Center.  No specific reasoning has been articulated 
for this suggestion. 

The medical record in this case is extraordinarily lengthy 
and detailed, and includes numerous recent evaluations of the 
veteran, which have been referred to in some detail above.  
There is no reason for additional examination of the veteran 
which is apparent from the record on appeal, and the 
veteran's representative has identified none.  Although it is 
clear from the lengthy record on appeal that there is much 
debate among health care providers over the exact nature of 
the veteran's disability(ies), there is hardly a guarantee 
that asking still more psychiatrists to comment on this would 
lead to a resolution of the matter.   

Further, it is uncontroverted that the veteran has not been 
employed for many years, due to her psychiatric problems.  A 
VA Social and Industrial Survey would add nothing to the 
information on her employment history and prospects for 
employment and her social situation which is already 
contained in the record.  

Finally, hospitalization of the veteran in a VA psychiatric 
facility for O&E  is not only not indicated by the state of 
the record, but there are indications that this might 
actually be harmful to her, given her stormy previous course 
of hospitalization at a VA facility in 1994 as well as her 
well-documented hostility to psychiatrists.

In short, remanding this case under such circumstances would 
serve no useful purpose.  Cf. Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  Therefore, the Board finds that it may 
proceed with a decision on the merits of the veteran's claims 
without prejudice to the veteran.

Discussion

(i)  Clarification of diagnosis/symptomatology 

As an initial matter, as discussed in the factual background 
section above, the veteran's medical history is lengthy and 
complex.  There has been disagreement among examining 
physicians and health care providers concerning the precise 
nature of her psychiatric disability, with a lifelong 
personality disorder being suggested at times as the basis 
for the bulk of the veteran's problems.  See, for example, 
the February 2001 report of E.C.D., M.D.  It is well-
established that service connection cannot encompass 
personality disorders.  See 38 C.F.R. §§ 3.303, 4.9, 4.127 
(2000); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
and cases cited therein.  In addition, the veteran has at 
times challenged the diagnosis of schizophrenia.  See the 
February 15, 2001 VA outpatient record.   

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In the case at hand, the 
veteran's service-connected psychiatric disability is rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9204 [schizophrenia, 
undifferentiated type].  Based on her medical history, this 
appears to be the most commonly agreed upon diagnosis.  In 
any event, under the provisions of 38 C.F.R. § 4.130, all 
mental disorders, regardless of the diagnostic code assigned, 
are rated under one set of criteria, so the choice of a 
diagnostic code is largely moot.  The Board concludes that 
the veteran is appropriately rated under DC 9204.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Board again notes that psychiatric examiners have 
provided diagnoses other than schizophrenia, including 
personality disorder and/or Asperger's disorder, which as 
mentioned above are developmental disorders which cannot be 
service connected.  However, it is not clear from the record 
which of the veteran's psychiatric symptoms are attributable 
to her service-connected schizophrenia and which are instead 
attributable to non service-connected personality disorder or 
other problems.  The Board notes that the February 2001 
medical opinion appears to indicate that most of the 
veteran's problems are due to lifelong personality traits.  
However, the precise extent of the pathology attributed to 
the service-connected psychiatric disability is not 
delineated, and it is probable that medical science could 
never so delineate.  Therefore, the  Board, in addressing the 
proper evaluation assignable for the veteran's psychiatric 
disability, will consider all of the veteran's  symptoms as 
if they are part of her service-connected schizophrenia.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).

(ii.)  Restoration of 100 percent disability rating

In essence, the veteran has herself contended that because 
she is unemployable due to her service-connected disability, 
she is entitled to a 100 percent disability rating.  
The Board observes in passing that although this position may 
arguably have been correct under the schedular criteria in 
effect prior to November 1996, see Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994), the current schedular criteria are 
appreciably different. 

In a July 2001 informal hearing presentation, the veteran's 
accredited representative  presented her case.  In essence, 
the veteran, through her representative, contends that she 
has not shown improvement as is required by 38 C.F.R. 
§ 3.344, citing Kitchens v. Brown, 7 Vet. App. 320 (1995).  

The Board notes that, at the time of the rating reduction in 
October 1999, the evaluation of 100 percent for schizophrenia 
had been in effect since January 27, 1993, which was more 
than five years. Therefore, the provisions of 38 C.F.R. 
§ 3.344(a) apply in this case.

It is clear from a review of the pertinent law regulation and 
Court decisions that a decrease in a disability rating is not 
to be taken lightly, particularly when the assigned rating, 
in this case 100 percent, has been in effect for an extended 
period of time.  Moreover, the regulation makes it clear that 
particular care must be taken in cases such as this, which 
involve a psychosis which may be subject to episodic 
improvement.  The Board's review of the evidence in this case 
has been undertaken with this in mind. 

The October 1999 RO decision which reduced the veteran's 
assigned disability rating from 100 percent to 50 percent was 
based, at least in part, on the fact that "the veteran is on 
no medications and has not attended any follow-up therapy."  
Although the tenor of the decision is to the effect that this 
is indicative of improvement in her condition, the history of 
the veteran's mental illness makes it abundantly clear that 
she is resistant to treatment precisely because of the nature 
of her illness, which encompasses complete lack of insight as 
well as paranoid thoughts concerning psychiatrists.    
 
The October 1999 rating decision was based on two VA 
evaluations which found the veteran to be well groomed and 
appropriate and polite, at least compared to previous 
presentations.  However, inappropriate laughter was noted, as 
well as vague answers.  Those examination reports also noted 
that the veteran had no employment for many years and no 
social contact with other persons.     

It appears that a significant focus of the VA examinations 
was on the veteran's grooming.  Although personal hygiene is 
certainly a factor to be considered in evaluating mental 
illness, it is not entitled to such a prominent place, 
particularly in light of the veteran's various other 
symptoms.  See 38 C.F.R. § 4.21 (2000).

Moreover, the March 1998 examination report does not appear 
to have been taken into consideration by the RO in October 
1999.  That report showed delusional thinking; the veteran's 
interpersonal manners were described as "marred"; she had a 
frequent nervous laugh and her insight seemed to be impaired.  
These observations were consistent with past behavior 
exhibited by the veteran and belied the RO's conclusion that 
the veteran's condition had significantly improved in recent 
years.  

It further appears that the October 1999 RO rating decision 
was using the veteran's psychiatric hospitalization in the 
summer of 1994, when she was severely ill, as a baseline from 
which subsequent improvement was then identified.  This is 
contrary to the clear instruction contained in the 
regulation, which calls for the entire history of the disease 
to be reviewed.  See 38 C.F.R. § 3.344(a).

The effective date of the reduction in the veteran's assigned 
disability rating was January 1, 2000.  The Board notes that 
a December 1999 evaluation report found her to be 
unemployable with severe social and vocational impairment and 
a GAF of 39, which as noted above is indicative of major 
impairment in several areas.

In short, based on the medical history in this case and the 
pertinent law and regulation, and particularly keeping in 
mind the episodic nature of the veteran's service-connected 
psychosis, the Board has concluded that reduction of her 
assigned disability rating was improper based on the evidence 
of record.  The Board believes that the two VA examinations 
relied upon by the RO were not indicative of sustained 
improvement and were contradicted by the lengthy history of 
the veteran's psychiatric disorder, as well as by more recent 
medical evidence, including the March 1998 evaluation. 

The Board additionally notes in passing that subsequent 
medical records, although obviously not evidence of record at 
the time of the October 1999 RO rating decision, appear to 
show a continuation of significant psychiatric problems, to 
the point where VA physicians were considering involuntary 
psychiatric commitment.   The most recent evidence of record, 
in February 2001, finds her speech "circumstantial, illogical 
and disorganized" with "persecutory and paranoid delusions 
about VA and doctors anywhere".  

In conclusion, for the reasons and bases stated above, the 
Board finds that restoration of the previously assigned 100 
percent disability rating is warranted.   
 
Additional comment

The veteran has more recently filed a claim for entitlement 
to a total rating for compensation purposes, based on 
unemployability due to service-connected disability (TDIU), 
which was denied by the RO in May 2001.  The veteran's only 
service-connected disability is schizophrenia.  

To the Board's knowledge, the veteran has not filed a Notice 
of Disagreement (NOD) as to that issue, and accordingly it is 
not before the Board at this time.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C. § 7105, a 
NOD initiates appellate review in the VA administrative 
adjudication process].  
The Board observes that its decision has effectively rendered 
the TDIU claim moot.
See VAOPGCPREC 6-99 (June 7, 1999).

ORDER

Restoration of a 100 percent disability evaluation for 
service-connected schizophrenia is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

